Citation Nr: 0807623	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  03-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include as secondary to service-connected 
bilateral knee disabilities.  

2.  Entitlement to service connection for a lumbosacral spine 
disability, to include as secondary to service-connected 
bilateral knee disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from September 1970 to 
September 1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 2002 decision by 
the RO which denied service connection for the disabilities 
now at issue on appeal.  The Board remanded the appeal for 
additional development in April 2006.  In October 2007, a 
hearing was held at the RO before the undersigned acting 
member of the Board.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  A cervical or lumbar spine disability was not present in 
service or until many years after service, and there is no 
competent evidence that any current cervical or lumbar spine 
disability is causally or etiologically related to, or 
aggravated by the service-connected bilateral knee 
disabilities.  


CONCLUSIONS OF LAW

1.  The veteran does not have a cervical spine disability due 
to disease or injury which was incurred in or aggravated by 
service, and it is not proximately due to or aggravated by 
service-connected bilateral knee disabilities.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).  

2.  The veteran does not have a lumbar spine disability due 
to disease or injury which was incurred in or aggravated by 
service, and it is not proximately due to or aggravated by 
service-connected bilateral knee disabilities.  38 U.S.C.A. 
§§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection for 
cervical and lumbar spine disabilities, to include as 
secondary to the service-connected bilateral knee 
disabilities, any questions as to the appropriate disability 
ratings or the effective dates to be assigned are rendered 
moot, and no further notice is needed.  See Dingess/Hartman, 
19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in February 2005, and June 2006, 
fully satisfied the duty to notify provisions of VCAA.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although the letters 
were not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice, the claim was 
readjudicated, and a supplemental statement of the case 
(SSOC) was promulgated in June 2007.  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) recently 
held that a statement of the case (SOC) or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 2007-7130 WL 2694606 (Fed. 
Cir. Sept 17, 2007) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the veteran was notified of the evidence that was 
needed to substantiate his claims; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence which showed that he 
had a disability at present which was related to service or 
to a service-connected disability; of what evidence was 
necessary to establish service connection, and why the 
current evidence was insufficient to award the benefits 
sought.  

The service medical records and all VA and private medical 
records identified by the veteran have been obtained and 
associated with the claims file.  The veteran was examined by 
VA during the pendency of this appeal, and testified at a 
hearing at the RO before the undersigned acting member of the 
Board.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issues to be decided herein is 
available and not part of the claims file.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court found that the evidence established that the veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim, and found that the error was 
harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative clearly have actual knowledge of the evidence 
that is required to be submitted in this case and, based on 
the veteran's contentions as well as the communications 
provided to the veteran and his representative by the VA, it 
is reasonable to expect that the veteran understands what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claims and is 
familiar with the law and regulations pertaining to the 
claims.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a) (2007).  
When aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, 
recently (effective October 10, 2006) 38 C.F.R. § 3.310 was 
revised in order to more thoroughly reflect the holding in 
Allen, that secondary service connection is available for 
chronic aggravation of a nonservice-connected disorder.  
Under the revised § 3.310(b) (the existing provision at 38 
C.F.R. § 3.310(b) was moved to sub-section (c)), the 
regulation provides that any increase in severity of a 
nonservice-connected disease or injury proximately due to or 
the result of a service-connected disease or injury, and not 
due to the natural progress of the disease, will be service-
connected.  In reaching this determination as to aggravation 
of a nonservice-connected disability, consideration is 
required as to what the competent evidence establishes as the 
baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  These findings as to 
baseline and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The revised regulation was 
included in the June 2007 supplemental statement of the case.  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

Factual Background & Analysis

The veteran contends that he had no back problems prior to 
service enlistment.  He asserts that he was treated for neck 
and low back problems during service, and believes that his 
current cervical and lumbar spine disabilities are related to 
service.  At the personal hearing in October 2007, he 
testified that he was told by doctors in service that he had 
degenerative disc disease and recommended surgery.  In the 
alternative, it is argued that the veteran's current back 
problems are related to his service-connected bilateral knee 
disabilities.  

The service medical records showed that the veteran reported 
vague complaints of back pain on two occasions during 
service.  In January 1971, he was seen for headaches, cough, 
and a sore throat, and complained of pain in his cervical and 
thoracic spine on neck flexion.  He had a high temperature, 
general malaise, and myalgia for the previous 12 hours, and 
was admitted to the base hospital.  The diagnosis was acute 
respiratory disease.  The veteran was seen for generalized 
joint pains on several occasions in April and May 1971, and 
mentioned back pain on one occasion in May 1971.  No specific 
abnormalities or findings referable to his back were noted at 
that time.  The veteran made no mention of any back or neck 
problems at the time of his service separation examination in 
September 1973, and no pertinent abnormalities were noted on 
examination at that time.  

Likewise, the veteran made no mention of any back or neck 
problems on his original application for VA compensation 
benefits received in January 1974, or when examined by VA in 
March 1974.  

Private chiropractic notes showed that the veteran was first 
seen for neck pain of one week duration in June 1980.  The 
veteran also reported multiple muscle and joint pains, 
including in his lower back at that time.  

Additional private medical records showed paracentral disc 
herniation of L4-5 and L5-S1 on MRI in October 1995, and 
degenerative changes at C5-6 and C6-7 on CT scan in December 
1996.  The veteran underwent decompression laminectomy 
foramenotomy at C5-6 and C6-7 in January 1997; partial 
hemilaminectomy at L4 in June 1997, and lumbar laminectomy at 
L4-5 in January 2000.  

A letter from a private physician, dated in October 2001, was 
to the effect that he had treated the veteran for bilateral 
knee problems in 1971, and later treated him for a ruptured 
lumbar disc.  The physician opined that the veteran's 
cervical and lumbar spine problems could be secondary to the 
knee problems he had in the early 1970's.  

When examined by VA in April 2003, the examiner indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  The examiner 
opined that there was no relationship between the veteran's 
cervical or lumbar spine disabilities and his service-
connected bilateral knee disabilities.  He noted that there 
were no complaints or findings of any back or neck problems 
in any of the treatment records pertaining to the veteran's 
bilateral knee problems in service or at anytime after 
discharge from service.  The examiner opined that it would 
not be likely that the veteran' bilateral knee disabilities 
would have caused facet joint or intervertebral problems.  

In an addendum report in May 2003, the VA examiner indicated 
that he reviewed additional medical records that were not in 
the file when he examined the veteran in April 2003.  He 
noted that the veteran had a normal gait on all examinations 
which suggested that he did not place any additional strain 
on his back, or at least not to any extent that it would have 
caused any anatomical changes in his cervical or lumbar 
spine.  The examiner opined that it was not likely that the 
veteran's knee disabilities caused his cervical or lumbar 
spine disabilities.  

At the direction of the Board remand in April 2006, the 
veteran was examined by VA to determine the etiology of his 
current cervical and lumbar spine disabilities.  The examiner 
indicated that the claims file was reviewed and included a 
description of the veteran's medical history.  The examiner 
noted that there was no evidence of any chronic cervical or 
lumbar spine problems in service or treatment for any back 
problems until many years after service.  The examiner opined 
that the veteran's current cervical and lumbar spine 
disabilities were not related to any event in service.  The 
examiner stated that she could not offer an opinion as to 
whether any current cervical and lumbar spine disability was 
secondary to the service-connected knee disabilities without 
resorting to speculation, but noted that the treatment 
records showed no evidence of any specific back or neck 
injuries or any severe gait abnormalities related to the knee 
disabilities.  She also opined that the private medical 
opinion that the veteran's back disabilities "could be" 
secondary to his knee disabilities was speculative and lacked 
any rationale.  She noted that degenerative disc and joint 
disease are common diseases that occur after trauma and 
sometimes just with the normal aging process, and suggested 
that the veteran may have had some wear and tear on his back 
and neck from his many years of working in warehousing.  

In this case, the only favorable evidence supporting the 
veteran's claim is the October 2001 statement by a private 
physician to the effect that the veteran's cervical and 
lumbar spine problems "could be" secondary to his knee 
disabilities.  However, the physician did not offer any 
explanation or analysis, or point to any specific findings to 
support his opinion.  The Court has held that a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999); (See also, Miler v. West. 11 Vet. App. 345, 348 
(1998), (a bare conclusion, even when reached by a health 
care professional, is not probative without a factual 
predicate in the record.); Black v. Brown, 5 Vet. App. 458 
(1993, (medical opinion is inadequate when it is unsupported 
by clinical evidence.)).  

Further, the private physician did not offer any objective 
evidence that there had been a demonstrable permanent 
increase in the veteran's underlying cervical or lumbar spine 
disabilities due to his service-connected bilateral knee 
disability.  Temporary or intermittent flare-ups of symptoms 
of a condition, alone, do not constitute sufficient evidence 
of aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Without 
objective evidence of an actual increase in the underlying 
disease process, any opinion on the question of aggravation 
as to the veteran's cervical or lumbar spine disabilities 
would be purely speculative.  Id.  

As to the question of whether the veteran's cervical or 
lumbar spine disabilities are aggravated by the service-
connected bilateral knee disabilities, there is no objective 
evidence of any permanent increase in the severity of the 
underlying disease process and no persuasive objective 
evidence that the cervical and lumbar spine disabilities are 
not due to the natural progression of the disease process.  
Again, unless the underlying condition, as contrasted to 
symptoms, is worsened, aggravation may not be conceded.  Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran believes that cervical and lumbar spine disabilities 
are related to service or to his service-connected bilateral 
knee disability, he is not competent to offer an opinion as 
to medical causation or etiology.  Epps v. Brown, 9 Vet. App. 
341 (1996); Espiritu, 2 Vet. App. 492 (1992).  See also 
Franzen v. Brown, 9 Vet. App. 235 (1996).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept 
one medical opinion and reject others.  Id.  At the same 
time, the Board cannot make its own independent medical 
determinations, and that it must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the Board must determine the weight 
to be accorded the various items of evidence in this case 
based on the quality of the evidence and not necessarily on 
its quantity or source.  

The Board finds the VA opinions persuasive, as they were 
based on a thorough review of the record, including the 
favorable opinion.  The opinions included a detailed 
discussion of all relevant facts and offered a rational and 
plausible explanation for concluding that the veteran's 
current cervical and lumbar spine disabilities were not 
related in any way to service or to his service-connected 
bilateral knee disability.  See Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  

As indicated above, the veteran's service medical records 
showed vague complaints of neck pain, once, when treated for 
acute respiratory problems, and once for generalized back 
pain without any specific finding or history of trauma.  
There were no further complaints, treatment, abnormalities, 
or diagnosis referable to any neck or back problems during 
service.  Likewise, there was evidence of any signs, 
symptoms, or manifestations of a degenerative disease process 
within the first year following his separation from service 
in 1973, or until many years thereafter.  

As there is no competent medical evidence of record 
suggesting a connection between the veteran's cervical or 
lumbar spine disabilities and service or the service-
connected bilateral knee disabilities, the Board finds no 
basis to grant service connection.  Accordingly, the appeal 
is denied.  


ORDER

Service connection for a cervical spine disability, to 
include as secondary to the service-connected bilateral knee 
disability, is denied.  

Service connection for a lumbar spine disability, to include 
as secondary to the service-connected bilateral knee 
disability, is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


